Cabell, J.
I concur in the opinion delivered by the president.
Decree—That the decree of the court of chancery was erroneous, 1. in failing to give the infant defendants time after their attainment to full age, to shew cause against it: 2. in decreeing for the assignees as assignees of 11. Patton the elder, without proof of the assignment: and 3. in decreeing a sale of the land for the satisfaction of the debts, since it appeared that they might have been discharged within a reasonable time out of the rents and profits; that the chancellor should have appointed a receiver of the rents and profits, to be paid over to the creditors, or have adopted some other proper method of appropriating them to the discharge of the debts. Therefore, decree reversed, and cause remanded for further proceedings.